DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s remarks/amendments dated 13 December, 2019.
Claims 11-20 were cancelled. Claims 21-30 were added. Therefore, claims 1-20 and 21-30 are pending in the current application and will be addressed below.

 Double Patenting
Claims 1-10 of this application are patentably indistinct from claims 1-10 of Application No. 17436827. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 17436827 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20180059224 A1 in view of Poonnen US 20080043128 A1.

Regarding claim 1, Wang teaches a time-of-flight sensor ([0002]), comprising: 
a pixel array including a plurality of pixel circuits (42 and 43 in Fig. 5, [0052]), 
respective ones of the plurality of pixel circuits including a first tap output configured to output a first tap signal, and a second tap output configured to output a second tap signal (two-tap pixel 92 and separate pixel outputs 97 and 98 in Fig. 6, [0056]); and 
a signal processing circuit including a time-of-flight processing circuit (image processing unit 46 in Fig. 2, [0041])
Wang does not explicitly teach the time-of-flight processing circuit configured to perform at least one logical operation on the first tap signal and the second tap signal, and a counter configured to output a digital signal based on an output of the time-of- flight processing circuit.
Poonen teaches analog to digital conversion of the pixel signal, configured to perform at least one logical operation on a tap signal, and a counter configured to output a digital signal based on an output of the logical operation (logic gate 23 and counter 24 in Fig. 1, [0058])
Additionally, Wang does teach processor 19 may comprise programmable hardware logic circuits for carrying out some or all of its functions ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to perform at least one logical operation on the tap signals and include a counter to output a digital signal based on an output of the time-of-flight processing circuit similar to Poonen. This would help the system select data for the time of flight calculations.

Regarding claim 2, Wang as modified above teaches the time-of-flight sensor according to claim 1, wherein the time-of-flight processing circuit is configured to output a time-of-flight determination signal based on a mode of the signal processing circuit (2D or 3D mode, [0069]).

Regarding claim 3, Wang as modified above teaches the time-of-flight sensor according to claim 2, wherein the mode is at least one of a first tap mode in which the time-of-flight determination signal corresponds to the first tap signal, a second tap mode in which the time-of-flight determination signal corresponds to the second tap signal, a max tap mode in which the time-of-flight determination signal corresponds to the larger of the first tap signal or the second tap signal, a summation tap mode in which the time-of-flight determination signal corresponds to a sum of the first tap signal and the second tap signal, or a difference tap mode in which the time-of-flight determination signal corresponds to a difference of the first tap signal and the second tap signal (2D image mode adds tap outputs P1 and P2, [0069])

Regarding claim 5, Wang as modified above teaches the time-of-flight sensor according to claim 1, 
Wang does not teach wherein the time-of-flight processing circuit includes a first comparator configured to receive the first tap signal and a second comparator configured to receive the second tap signal.
Poonen teaches comparators configured to receive output signals from pixels (22 in Fig. 1, [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include comparators to receive the tap signals similar to Poonen. This would help the system select data for the time of flight calculations.

Regarding claim 7, Wang as modified above teaches the time-of-flight sensor according to claim 1, further comprising a light generator configured to emit a light wave (22 in Fig. 2, [0041]).

Regarding claim 8, Wang as modified above teaches the time-of-flight sensor according to claim 7, wherein the light wave has a periodic waveform ([0036, 49]).

Regarding claim 9, Wang as modified above teaches the time-of-flight sensor according to claim 7, wherein the respective ones of the plurality of pixel circuits are configured to generate the first tap signal based on a first amount of the light wave reflected from an object, and to generate the second tap signal based on a second amount of the light wave reflected from the object (P1/P2 values in Fig. 5, [0056]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018059224 A1 in view of Poonnen US 2008043128 A1 and further in view of Gutnik US 20190383916 A1.

Regarding claim 4, Wang as modified above teaches the time-of-flight sensor according to claim 1, 
Wang does not teach wherein the time-of-flight processing circuit includes a multiplexer configured to select a mode based on a control signal.
	Gutnik teaches a mode selection circuit including a multiplexer which receives a mode select signal ([0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include a multiplexer configured to select a mode based on a control signal similar to Gutnik. This would allow the system to dynamically adjust modes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018059224 A1 in view of Poonnen US 2008043128 A1 and further in view of De Coi US 20170237891 A1.

Regarding claim 6, Wang as modified above teaches the time-of-flight sensor according to claim 1, 
Wang does not teach wherein the time-of-flight processing circuit includes a comparator configured to selectively receive the first tap signal or the second tap signal.
De Coi US 20170237891 A1
De Coi teaches a comparator per pixel and 2-tap pixels ([0015-17]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include comparators selectively receive the first tap signal or the second tap signal similar to De Coi. This can help keep the data rate low (De Coi: [0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018059224 A1 in view of Poonnen US 2008043128 A1 and further in view of Jin US 20200111823 A1 (KR 10-2018-0119302).

Regarding claim 10, Wang as modified above teaches the time-of-flight sensor according to claim 1, 
Wang does not teach wherein the respective ones of the plurality of pixel circuits are configured to generate the first tap signal and the second tap signal in a time-divisional manner.
Jin teaches a 2-tap TOF sensor with signals generated in a time-divisional manner (Figs. 2B and 2D, [0041-50])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to generate the taps signals in a time-divisional manner. This will help differentiate between the two tap signals.

Claims 21-23, 25, and 28-30  are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018059224 A1 in view of Poonnen US 2008043128 A1 and Barna US 6977603 B1.

Regarding claim 21, Wang teaches a time-of-flight sensor ([0002]), comprising: 
a pixel array including a plurality of pixel circuits (42 and 43 in Fig. 5, [0052]), 
respective ones of the plurality of pixel circuits including a first tap and a second tap (two-tap pixel 92 and separate pixel outputs 97 and 98 in Fig. 6, [0056]); and 
a signal processing circuit (image processing unit 46 in Fig. 2, [0041]),
Wang does not teach the signal processing circuit includes a first comparator configured to output a first signal based on an output from the first tap, 
a second comparator configured to output a second signal based on an output from the second tap, 
a logic circuit configured to perform at least one logical operation on the first signal and the second signal, and to output a third signal based on the at least one logical operation, and a counter configured to output a fourth signal based on the third signal.
Poonen teaches analog to digital conversion of the pixel signal, configured to perform at least one logical operation on a tap signal, and a counter configured to output a digital signal based on an output of the logical operation (logic gate 23 and counter 24 in Fig. 1, [0058])
Additionally, Wang does teach processor 19 may comprise programmable hardware logic circuits for carrying out some or all of its functions ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to perform at least one logical operation on the first and second signals and include a counter to output a digital signal based on the output of the logical operation similar to Poonen. This would allow the circuit to function optimally based on the desired output mode.
	Barna teaches an image sensor and processing device with a plurality of pixel elements and a plurality of taps with comparators connected to each tap to output a voltage (Claim 19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include a first comparator configured to output a first signal based on an output from the first tap and a second comparator configured to output a second signal based on an output from the second tap similar to Barna. This would help the system select data for the time of flight calculations.

Regarding claim 22, Wang as modified above teaches the time-of-flight sensor according to claim 21, 
Wang does not teach wherein the fourth signal is a digital signal.
Poonen teaches a counter configured to output a digital signal based on an output of the logical operation (logic gate 23 and counter 24 in Fig. 1, [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to output a digital signal similar to Poonen. This would allow further processors to use the output of the time-of-flight sensor.

Regarding claim 23, Wang as modified above teaches the time-of-flight sensor according to claim 21, 
Wang does not teach wherein the at least one logic operation includes a NAND operation.
Poonen teaches a NAND logic operation ([0021]).
Additionally, NAND logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to use a NAND logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 25, Wang as modified above teaches the time-of-flight sensor according to claim 21, 
Wang does not teach wherein the at least one logic operation includes a NOR operation.
Poonen teaches a NOR logic operation ([0021]).
Additionally, NOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to use a NOR logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 28, Wang teaches a time-of-flight system ([0002]), comprising: 
a light source configured to emit a light (projector module 22 in Fig. 2, [0032]); and 
a sensor comprising a pixel array including a plurality of pixel circuits (42 and 43 in Fig. 5, [0052]), respective ones of the plurality of pixel circuits including a first tap and a second tap (two-tap pixel 92 and separate pixel outputs 97 and 98 in Fig. 6, [0056]), and 
a signal processing circuit (image processing unit 46 in Fig. 2, [0041])
Wang does not teach the signal processing circuit includes a first comparator configured to output a first signal based on an output from the first tap, a second comparator configured to output a second signal based on an output from the second tap, 
a logic circuit configured to perform at least one logical operation on the first signal and the second signal, and to output a third signal based on the at least one logical operation, and a counter configured to output a fourth signal based on the third signal.
Poonen teaches analog to digital conversion of the pixel signal, configured to perform at least one logical operation on a tap signal, and a counter configured to output a digital signal based on an output of the logical operation (logic gate 23 and counter 24 in Fig. 1, [0058])
Additionally, Wang does teach processor 19 may comprise programmable hardware logic circuits for carrying out some or all of its functions ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to perform at least one logical operation on the first and second signals and include a counter to output a digital signal based on the output of the logical operation similar to Poonen. This would allow the circuit to function optimally based on the desired output mode.
Barna teaches an image sensor and processing device with a plurality of pixel elements and a plurality of taps with comparators connected to each tap to output a voltage (Claim 19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include a first comparator configured to output a first signal based on an output from the first tap and a second comparator configured to output a second signal based on an output from the second tap similar to Barna. This would help the system select data for the time of flight calculations.

Regarding claim 29, Wang as modified above teaches the time-of-flight system according to claim 28, comprising: a processor configured to output a distance information signal based on the fourth signal (can be implemented to perform range measurements based on output from the image sensor unit, [0023, 35]).

Regarding claim 30, Wang as modified above teaches the time-of-flight system according to claim 28, wherein the light has a wavelength corresponding to an infrared range (IR laser, [0032]).

Claims 24, 26, and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018059224 A1 in view of Poonnen US 2008043128 A1 and Barna US 6977603 B1, and further in view of Morrish US 6967688 B1.

Regarding claim 24, Wang as modified above teaches the time-of-flight sensor according to claim 21, 
Wang does not teach wherein the at least one logic operation includes an XOR operation.
Morrish teaches a XOR logic operation (Fig. 9, Col. 11 lns. 27-65).
Additionally, XOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to use a XOR logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 26, Wang as modified above teaches the time-of-flight sensor according to claim 21, 
Wang does not teach wherein the at least one logic operation includes a NOR operation and an XOR operation.
Morrish teaches combinations of NOR and XOR logic operations (Fig. 9, Col. 11 lns. 27-65).
Additionally, NOR and XOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to use a NOR and a XOR logic operation. This would help the system select data for the time of flight calculations.

Regarding claim 27, Wang as modified above teaches the time-of-flight sensor according to claim 21, 
Wang does not teach wherein the at least one logic operation includes a NAND operation, a NOR operation, and an XOR operation.
Morrish teaches combinations of NAND, NOR, and XOR logic operations (Fig. 9, Col. 11 lns. 27-65).
Additionally, NAND, NOR, and XOR logic operations are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to use a NAND, NOR, and a XOR logic operation. This would help the system select data for the time of flight calculations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645